USCA11 Case: 21-11319      Date Filed: 07/26/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11319
                   Non-Argument Calendar
                   ____________________

LISA NELSON,
                                              Plaintiff-Appellant,
versus
HEALTH SERVICES, INC.,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Middle District of Alabama
           D.C. Docket No. 2:17-cv-00590-ECM-SRW
                   ____________________
USCA11 Case: 21-11319         Date Filed: 07/26/2022     Page: 2 of 2




2                       Opinion of the Court                 21-11319


Before WILSON, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       Lisa Nelson appeals the district court’s grant of summary
judgment on her Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e-3(a), retaliation claim regarding her position change and
salary reduction in 2015. On appeal, she argues that the district
court erred when it applied the “manager exception” from Fair La-
bor Standards Act, 29 U.S.C. § 215(a)(3), retaliation jurisprudence
to her Title VII retaliation claim.
        We recently rejected the use of the “manager exception” in
Title VII cases, holding that the text of Title VII’s “anti-retaliation
provision applies the same to all employees.” Patterson v. Ga. Pa-
cific, LLC, No. 20-12733, 2022 WL 2445693, at *7 (11th Cir. July 5,
2022). Accordingly, we reverse the grant of summary judgment
and remand for further proceedings consistent with our opinion in
Patterson. On remand, the district court must address Health Ser-
vices, Inc.’s other arguments for summary judgment.
       REVERSED AND REMANDED.